Citation Nr: 0019850	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture with traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the evaluation for the 
veteran's residuals of a left ankle fracture with traumatic 
arthritis to 20 percent.

During a January 1999 RO hearing, the veteran's 
representative advanced a claim of entitlement to special 
monthly compensation for the veteran's left ankle disability.  
The veteran's representative again asked for entitlement to 
special monthly compensation based on the veteran's left 
ankle disability in an April 1999 statement.  That claim is 
hereby referred to the RO for appropriate action.


FINDING OF FACT

Residuals of a left ankle fracture with traumatic arthritis 
are manifested by marked limitation of motion without 
ankylosis or malunion of the fibula.


CONCLUSION OF LAW

The schedular and extraschedular criteria for entitlement to 
a disability evaluation in excess of 20 percent for residuals 
of a left ankle fracture with traumatic arthritis have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5271 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

By a rating decision in November 1957, service connection was 
established for traumatic arthritis left ankle, rated as 10 
percent disabling.  Thereafter, in March 1997, the veteran's 
application for increased compensation was received by VA.  
After considering a VA examination, a private medical report, 
and VA outpatient treatment reports, the RO continued the 10 
percent evaluation by a rating decision dated October 1997.  
After considering VA outpatient treatment records dated 
December 1997 and a VA examination dated May 1998, by a 
rating decision dated August 1998, the RO increased the 
evaluation to 20 percent effective December 23, 1997.

A private medical report from Medical Associates of Carroll, 
P.C., dated in May 1997 showed the veteran complaining of 
extreme discomfort with the ankle.  The examination showed a 
mal-union of the medial malleolus and some anterior narrowing 
of the ankle joint.  Some narrowing was also noted through 
the lateral portion of the joint.  Sclerotic margins were 
noted around the union fracture.  He did have some medial 
dislocation of the talo-navicular joint with subsequent 
flattening of the arch with static stance.  The arch would 
resupinate slightly with tiptoe gait; however, again, in a 
relaxed stance, the medial column collapsed to the floor.  
This then caused internal tibial torsion and would put some 
strain on the posterior tibial tendon and also caused 
tenosynovitis through the malunion of the fracture.  The 
neurological examination showed the Achilles and patellar 
reflexes were listed and palpated and found to be 2/4 and 
symmetric.  He had good sharp/dull, light touch and vibratory 
sensation.  Intrinsic and extrinsic muscle strength was +5/5, 
with dorsiflexion, plantar flexion, inversion and eversion.  
He did have some discomfort with palpation over the medial 
malleolus of the left ankle and, also, in the sinus tarsal 
region of the left ankle.  Range of motion was to 52 degrees, 
with 50 degrees being plantar flexion and 2 degrees being 
dorsiflexion with pain upon forceful dorsiflexion.  Inversion 
was to 17 degrees and eversion and his forefoot was varus at 
10 degrees.

The veteran was afforded a VA examination in June 1997 at 
which he complained of stiffness in the left ankle, with no 
pain medication required.  The examination showed a surgical 
scar over the mesial aspect of the left ankle four inches 
long which was well healed and nontender.  Dorsiflexion of 
the left foot was to 35 degrees and plantar extension was to 
45 degrees.  Inward rotation was to 30 degrees and outward 
rotation was to 15 degrees.  No pain or tenderness was noted.  
X-rays of the left ankle showed an old ununited medial 
malleolar fracture, with mild degenerative changes noted 
laterally.  The examiner found mild functional limitation of 
the left ankle.  

Outpatient treatment records from a private physician in 
November 1997 indicated that the veteran had been using an 
orthotic as a medial arch support which had relieved his 
symptoms of chronic left ankle pain from World War II until 
10 years earlier.  He sought an arch support like the one he 
had used for over 40 years.  The examination showed 5 degrees 
of dorsiflexion and 50 degrees of plantar flexion of the left 
ankle.  There was pain with the extremes of flexion and 
extension.  Hind foot motion was approximately 50 percent on 
the opposite side.  There was no pain with midtarsal motion.  
The veteran was tender diffusely over the anterior aspect of 
the ankle as well as medially and laterally.  The ankle was 
not swollen compared to the other side.  He was distally 
neurovascularly intact.  X-rays revealed joint space 
narrowing at the ankle joint with subchondral sclerosis and 
large osteophytes both medially and laterally.  There was 
also nonunion of the medial malleolus.  There were diffuse 
changes of the midfoot, but consistent with degenerative 
changes.

VA outpatient treatment reports indicate that the veteran was 
seen in December 1997 with complaints of chronic problems of 
the left foot, including increased pain and instability.  
Range of motion was to 5 degrees dorsiflexion and 35 degrees 
plantar flexion, the ankle was noted to be deformed and there 
was increased laxity to inversion and eversion.  

January 1998 VA X-rays revealed old trauma of the medial 
malleolus and degenerative changes with osteophytosis, most 
likely post-traumatic in origin.  

At a May 1998 VA examination, the veteran reported pain in 
his left ankle on a full-time basis, more so with weight 
bearing and less discomfort when he was nonweight-bearing.  
He indicated having difficulty getting to sleep due to 
noticeably more pain when he is quiet and trying to sleep.  
He complained of unstable left ankle and was wearing an AFO-
type brace, which helped to stabilize the ankle.  The 
examination showed the veteran walked with a limp on the left 
side and was wearing a custom molded orthosis on the left 
lower extremity.  The examiner noted that this was an in the 
shoe type brace that extended up the medial and lateral side 
of the foot and ankle up the back of the leg and attached 
around the upper calf.  There was a well healed scar over the 
medial malleolus and there was some tenderness in the medial 
anterior and lateral joint line.  He also had a pes planus 
deformity of the left foot.  It was noted that when the brace 
was not on and the veteran weight bears, the foot went into 
inversion to a mild extent.  He had approximately 5 degrees 
of dorsiflexion and 25 degrees of plantar flexion.  He had on 
manual examination 10-15 degrees of inversion and less than 5 
degrees of eversion.  There was a negative drawer sign of the 
left ankle.  There was no fusion noted, but there was some 
soft tissue thickening about the left ankle.  X-ray 
examination showed an old fracture of the medial malleolus 
must likely a nonunion or fibrous union.  There was 
osteopenia of the medial distal tibia and of the distal 
fracture fragment.  There was decreased joint space in the 
medial ankle joint line and some cystic changes of the talus 
with osteophytes noted of both the medial and lateral talus.  
On the lateral view, there was decreased joint space of the 
anterior ankle joint line and osteophyte formation of the 
anterior aspect of the talus.  The diagnoses were: history of 
service-related fracture of the left medial malleolus with a 
nonbony union of that fracture; subsequent development of 
degenerative joint disease of the left ankle; and weight-
bearing instability of the left ankle.

At his January 1999 RO hearing, the veteran testified that he 
had to wear a brace and could walk approximately one block.  
The veteran also indicated that he had swelling and pain in 
his ankle.  

Service connection is in effect for residuals of a left ankle 
fracture, which is evaluated under the provisions of 
Diagnostic Code 5271.  38 C.F.R. § 4.71a (1999).  The veteran 
is currently rated at 20 percent.  Diagnostic Code 5271 
provides a 20 percent evaluation for marked limitation of 
motion.  The normal range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  38 
C.F.R. § 4.71, Plate II.  An evaluation greater than 20 
percent requires ankylosis of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The Board notes that the May 1998 range of motion of the left 
ankle was 5 degrees of dorsiflexion and 25 degrees of plantar 
flexion.  He had on manual examination 10-15 degrees of 
inversion and less than 5 degrees of eversion.  There was a 
negative drawer sign of the left ankle.  There was no fusion 
noted, but there was some soft tissue thickening about the 
left ankle.  Because the left ankle disability has been 
assigned the maximum rating available based on limitation of 
motion, consideration of any functional limitation in 
addition to the marked limitation of motion does not result 
in a higher disability rating.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Additionally, while service connection is in effect for loss 
of motion of the left ankle and the record on appeal shows X-
ray evidence of arthritis of the left ankle, it should be 
noted that arthritis is evaluated on the basis of limitation 
of motion, which is accounted for by the rating under 
Diagnostic Code 5271.  38 C.F.R. § 4,71, Diagnostic Codes 
5003, 5010 (1999).

Entitlement to a disability rating in excess of 20 percent 
requires evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  The evidence does not show that the left ankle is 
ankylosed in any position.  In addition, VA and private 
medical records do not show that the inservice injury to the 
left ankle resulted in malunion of the fibula, which could 
support a 30 percent rating under Diagnostic Code 5262.  The 
Board concludes that the schedular criteria for a disability 
rating in excess of 20 percent are not met.  

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards" required for 
an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The 
veteran has not shown that residuals of a left ankle fracture 
have resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

